Citation Nr: 0914007	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for meralgia 
paresthetica, right thigh, to include as secondary to a low 
back strain, also claimed as thoracic spine, and cervical 
spine degenerative disc disease with degenerative arthritis.  

2.  Entitlement to service connection for urethral cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   

In this case, the Board notes that the claims file contains 
evidence of a recurrent urethral cancer, and the service 
treatment records reveal that the Veteran complained of and 
sought treatment for a slow urinary stream in July 1993.  

Further, the evidence contains a private medical statement 
asserting a possible causal connection between his urethral 
cancer and service.  Specifically, in an August 2005 
statement, the Veteran's private physician indicated that his 
squamous cell carcinoma of the urethra, which was formally 
diagnosed in February 2004, "may have developed slowly over 
a here to five year period of time."  Moreover, a concurring 
medical statement was provided by his private urologist who 
also determined that his cancer was probably present for at 
least one year prior to his initial reported symptoms in 
November 2003.   

Given the evidence of record indicating in-service complaints 
of urinary symptoms and competent medical evidence suggesting 
that his urethral cancer may have began in service, an 
examination and medical opinion are required to determine the 
nature and etiology of his urethral cancer.  See McLendon, 20 
Vet. App. 79 (2006).

Next, as to the claim for service connection for meralgia 
paresthetica of the right thigh, the Veteran has alleged that 
his right thigh disorder is either directly related to having 
carried a M-16 rifle in service or is secondary to either his 
service-connected disorders of low back strain (also claimed 
as thoracic spine) or cervical spine degenerative disc 
disease at C5-C6 with degenerative arthritis.  

Also, in a recent August 2008 statement, the Veteran's 
private physician indicated that, although the major 
contributing cause to his meralgia paresthetica was unclear, 
he may have increased his risk for developing this disorder 
due to such factors as weight gain or from wearing a belt and 
carrying an M-16 rifle off the right hip in service. 

The Board acknowledges that there is a June 2007 VA 
examination of record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist pursuant to 
VCAA.  First, the examination does not provide adequate 
reasons or bases for opining that the Veteran's right thigh 
meralgia paresthetica "is not caused by or a result of [his] 
low back strain."  

Second, the VA examination also did not proffer an opinion as 
to whether the Veteran's diagnosed meralgia paresthetica of 
the right thigh is related to his cervical spine disorder, 
for which the service connection was established in a 
subsequent July 2008 rating decision, or whether it is 
otherwise related to service on a direct basis, including 
whether it may have been caused by carrying a belted weapon 
in service.   

For these reasons, the Board finds that an appropriate VA 
examination and medical opinion is also required to determine 
the nature and etiology of his meralgia paresthetica of the 
right thigh. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his urethral cancer.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's urethral disorder is 
related to service, including his in-
service urinary complaints.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his meralgia paresthetica of 
the right thigh.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the Veteran's right thigh disorder is 
related to service on either a direct 
basis or as related to his service-
connected disorders of a low back strain 
(also claimed as thoracic spine) or 
cervical spine degenerative disc disease 
at C5-C6 with degenerative arthritis.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  

The examiner is directed to consider the 
Veteran's reported history of carrying 
weapons off the right hip during service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  The RO should then readjudicate the 
claims for entitlement to service 
connection for urethral cancer and right 
thigh meralgia paresthetica.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

